Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 23, 2022 has been entered. The Applicant amended claims 1, 4, 6-7, 11-14, and 16-19, and cancelled claims 5, 15, and 20. Claims 1-4, 6-14, and 16-19 remain pending in the application. Applicant’s amendments to the Specification and Drawings have overcome each and every Drawings and Claims objection previously set forth in the Non-Final Office Action mailed March 31, 2022. The examiner withdraws the Drawings and Claims objections in light of the amendments to the Specification and Drawings.
Applicant’s arguments with respect to claims 1, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Claim Objections
Claims 1 is objected to because of the following informalities:  
In claim 1, “the supporting blocks” lacks proper antecedent basis and should read “the plurality of supporting blocks”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPUB 2018/0226314 A1), hereinafter known as Chen, in view of Ding et al. (US PGPUB 2002/0189091 A1), hereinafter known as Ding.
Regarding claim 1, Chen teaches (Fig. 6) an antenna in package structure (6) comprising: a first substrate (11) comprising: a first surface (top of 11); and a second surface (bottom of 11); a second substrate (10) comprising: a third surface (top of 10) facing the second surface (bottom of 11); and a fourth surface (bottom of 10) facing away from the first surface (top of 11); a first antenna radiation sheet (15c) disposed on the first surface or the second surface; a second antenna radiation sheet (15a) disposed on the third surface (top of 10); an adhesive layer ([0040]); a plurality of supporting blocks ([0040]) spaced apart from each other and located between the first substrate (11) and the second substrate (10), wherein the supporting blocks comprise fifth surfaces that adhere to the first substrate (top of 530), wherein at least one of the first substrate or the second substrate adheres to the plurality of supporting blocks using the adhesive layer ([0040]), and wherein the second antenna radiation sheet (15a) is located in a gap between the plurality of supporting blocks but does not specifically teach a plurality of bumps spaced apart from each other and disposed on the fifth surfaces, and wherein a plurality of gaps among the plurality of bumps is filled with an adhesive material forming the adhesive layer.
However, Ding teaches (Fig. 3-5) a plurality of bumps (130 and 160) spaced apart from each other and disposed on the fifth surfaces (top of 100 supporting blocks), and wherein a plurality of gaps among the plurality of bumps (160) is filled with an adhesive material (170) forming the adhesive layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna in package structure of Chen with Ding to include “a plurality of bumps spaced apart from each other and disposed on the fifth surfaces, and wherein a plurality of gaps among the plurality of bumps is filled with an adhesive material forming the adhesive layer,” as taught by Ding, for the purpose of improving connection between layers (see also [0008]).
Regarding claim 2, Chen further teaches (Fig. 9) wherein the adhesive layer (91) is disposed on the second surface, and wherein the supporting blocks (90b) are disposed on the third surface and are adhered to the first substrate using the adhesive layer ([0047]).
Regarding claim 3, Chen further teaches (Fig. 9) wherein the first antenna radiation sheet (15c) is disposed on the first surface (top of 90).
Regarding claim 4, Chen further teaches (Fig. 9) wherein the plurality of supporting blocks (90b) are disposed on the second surface, wherein the adhesive layer (91) is disposed on a partial surface area of the third surface that does not comprise the second antenna radiation sheet (15a), and wherein the plurality of supporting blocks (90b) adhere to the second substrate (10) using the adhesive layer (91).
Regarding claim 7, Chen further teaches (Fig. 1) wherein each bump of the plurality of bumps is a cylindrical bump or a strip bump (14; [0024]).
Regarding claim 8, Chen further teaches wherein the second substrate further comprises a plurality of routing layers ([0021], [0035]).
Regarding claim 9, Chen further teaches further comprising a radio frequency chip disposed on the fourth surface ([0024]).
Regarding claim 10, Chen further teaches further comprising a metal solder ball disposed on the fourth surface and configured to implement electrical connection to an external circuit ([0022]).
Regarding claim 11, Chen teaches (Fig. 6) a method for an antenna in package structure (6), wherein the method comprises: providing a first substrate (11) comprising a first surface (top of 11) and a second surface (bottom of 11); disposing a first antenna radiation sheet (15c) on one of the first surface or the second surface; providing a second substrate (10) comprising a third surface (top of 10) and a fourth surface (bottom of 10); disposing a second antenna radiation sheet (15a) on the third surface (top of 10); coating an adhesive layer ([0040]) on the second surface (bottom of 11); forming a plurality of supporting blocks ([0040]) spaced apart from each other on a partial area of the third surface (top of 10) that does not comprise the second antenna radiation sheet (15a), wherein the second antenna radiation sheet (15a) is located in a plurality of gaps among the plurality of supporting blocks ([0040]); positioning the first substrate (11) and the second substrate (10) such that the second surface (bottom of 11) faces the third surface (top of 10); and laminating the first substrate (11) and the second substrate (10) to adhere the plurality of supporting blocks to the first substrate using the adhesive layer ([0040]) but does not specifically teach after forming the plurality of supporting blocks, forming a plurality of bumps spaced apart from each other on each of a fifth surface of each supporting block of the plurality of supporting blocks; after forming the plurality of bumps; wherein a plurality of gaps among the plurality of bumps is filled with an adhesive material forming the adhesive layer.
However, Ding teaches (Fig. 3-5) after forming the plurality of supporting blocks (100 supporting blocks), forming a plurality of bumps (130 and 160) spaced apart from each other on each of a fifth surface of each supporting block (top of 100 supporting blocks) of the plurality of supporting blocks; after forming the plurality of bumps (130 and 160); wherein a plurality of gaps among the plurality of bumps is filled with an adhesive (170) forming the adhesive layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Chen with Ding to include “after forming the plurality of supporting blocks, forming a plurality of bumps spaced apart from each other on each of a fifth surface of each supporting block of the plurality of supporting blocks; after forming the plurality of bumps; wherein a plurality of gaps among the plurality of bumps is filled with an adhesive material forming the adhesive layer,” as taught by Ding, for the purpose of improving connection between layers (see also [0008]).
Regarding claim 12, Chen further teaches further comprising: forming a resin layer of a specific thickness on the third surface ([0040]); and etching the resin layer on the second antenna radiation sheet until the second antenna radiation sheet is exposed to form each supporting block of the plurality of supporting blocks on the resin layer ([0051]).  
Regarding claim 13, Chen further teaches further comprising further forming the plurality of supporting blocks using a solder mask process of multiple exposure and development ([0035], claim 12).
Regarding claim 14, Chen further teaches further comprising: disposing a screen stencil on the third surface so that holes of the screen stencil are aligned with the partial area ([0036]-[0037]); filling the holes with a resin ([0036]-[0037] and [0040]) but does not specifically teach further forming the plurality of supporting blocks using a thermal curing molding process.
However, Ding teaches forming the plurality of supporting blocks using a thermal curing molding process ([0026]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Chen with Ding to include “forming the plurality of supporting blocks using a thermal curing molding process,” as taught by Ding, for the purpose of improving connection between layers (see also [0008] and [0026]).
Regarding claim 16, Chen teaches (Fig. 6) a method for an antenna in package structure (6), wherein the method comprises: providing a first substrate (11) comprising a first surface (top of 11) and a second surface (bottom of 11); disposing a first antenna radiation sheet (15c) on one of the first surface or the second surface; providing a second substrate (10) comprising a third surface (top of 10) and a fourth surface (bottom of 10); disposing a second antenna radiation sheet (15a) on the third surface (top of 10); coating an adhesive layer ([0040]) on a partial area of the third surface (top of 10) that does not comprise the second antenna radiation sheet (15a); forming a plurality of supporting blocks spaced apart from each other on the second surface ([0040]), wherein the second antenna radiation sheet (15a) is located in a plurality of gaps among the plurality of supporting blocks ([0040]); positioning the first substrate (11) and the second substrate (10) such that the second surface (bottom of 11) faces the third surface (top of 10); and laminating the first substrate (11) and the second substrate (10) to adhere the plurality of supporting blocks to the first substrate using the adhesive layer ([0040]). but does not specifically teach after forming the plurality of supporting blocks, forming a plurality of bumps spaced apart from each other on each of a fifth surface of each supporting block of the plurality of supporting blocks; after forming the plurality of bumps; wherein a plurality of gaps among the plurality of bumps is filled with an adhesive material forming the adhesive layer.
However, Ding teaches (Fig. 3-5) after forming the plurality of supporting blocks (100 supporting blocks), forming a plurality of bumps (130 and 160) spaced apart from each other on each of a fifth surface of each supporting block (top of 100 supporting blocks) of the plurality of supporting blocks; after forming the plurality of bumps (130 and 160); wherein a plurality of gaps among the plurality of bumps is filled with an adhesive (170) forming the adhesive layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Chen with Ding to include “after forming the plurality of supporting blocks, forming a plurality of bumps spaced apart from each other on each of a fifth surface of each supporting block of the plurality of supporting blocks; after forming the plurality of bumps; wherein a plurality of gaps among the plurality of bumps is filled with an adhesive material forming the adhesive layer,” as taught by Ding, for the purpose of improving connection between layers (see also [0008]).
Regarding claim 17, Chen further teaches (Fig. 9) further comprising: forming a resin layer of a specific thickness on the second surface ([0040]); and etching the resin layer to form the plurality of supporting blocks spaced apart from each other ([0051]), wherein the plurality of supporting blocks (90b) do not overlap an orthographic projection of the first antenna radiation sheet (15c) on the first substrate (90).
Regarding claim 18, Chen further teaches further comprising further forming the plurality of supporting blocks on the third surface using a solder mask process of multiple exposure and development ([0035], claim 12).
Regarding claim 19, Chen further teaches disposing a screen stencil on the third surface so that holes of the screen stencil are aligned with the partial area ([0036]-[0037]); filling the holes with a resin ([0036]-[0037] and [0040]) but does not specifically teach further forming the plurality of supporting blocks using a thermal curing molding process.
However, Ding teaches forming the plurality of supporting blocks using a thermal curing molding process ([0026]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Chen with Ding to include “forming the plurality of supporting blocks using a thermal curing molding process,” as taught by Ding, for the purpose of improving connection between layers (see also [0008] and [0026]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ding as applied to claim 1 above, and in further view of Hu (US PGPUB 2014/0083744 A1).
Regarding claim 6, Chen does not specifically teach wherein the plurality of bumps is distributed on each supporting block of the plurality of supporting blocks in a comb-shaped manner.
However, Hu teaches (Fig. 16) wherein a plurality of bumps is distributed on each supporting block of the plurality of supporting blocks in a comb-shaped manner (bump on top of 120).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna in package structure of Chen with Hu to include “wherein a plurality of bumps is distributed on each supporting block of the plurality of supporting blocks in a comb-shaped manner,” as taught by Hu, for the purpose of improving adhesion (see also Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845